DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowder et al US 2016/0228705.
	Crowder teaches an IMD having a plurality of electrodes that uses a program defining a plurality of sequential pulses, wherein each pulse comprises a first phase having a first polarity and a second phase having a second polarity opposite of the first polarity, wherein the first and second phases are separate by an interphase interval (IPI). (see figure 1A, detailed portion). Crowder teaches that each of the parameters identified have a range that may be used. See para [0046] Crowder teaches testing parameter sets designed to test the effectiveness of the parameter set. While Crowder does not explicitly teach testing a plurality of IPI values, it is understood that the parameter in para. [0046] can be varied within the prescribed ranges to determine changesin effectiveness. It would have been obvious to choose the most effective value for the IPI.

	For claim 3, ranking treatments using different parameters sets is customary wherein if the most efficient treatment no longer works, a fall back list of the next best treatments is readily available.
	For claim 12, a determination step of IPIs for testing is customary.
	For claims 13 and 14, making use of GUI for selecting IPIs during testing and for treatment programs from a ranking list would have been conventional.
	For claim 16, Crowder links the clinical effect to the parameter spaces for the programs.
	For claims 17-18 either manner of driving the second phase would be appropriate to accomplish the delivery.
	For Claims 19 seems to be with the range of testing for Crowder for the IPIs/
	For claim 20, determining the geometry of the stimulation pulses is part of determining the parameter sets with the most efficient treatment.
Allowable Subject Matter
Claims 4-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792